Citation Nr: 0946536	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  09-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder.

2. Entitlement to service connection for a respiratory 
condition to include as due to exposure to herbicides and to 
asbestos.



REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1968 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In February 2009, the Veteran raised the claim of service 
connection for prostate condition to include as due to 
exposure to herbicides, which is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In October 2009, the Veteran testified that he was receiving 
private medical treatment for anxiety and symptoms of 
posttraumatic stress disorder and for a respiratory 
condition. 

The Veteran also testified to an event in service, which he 
identified as a stressor for posttraumatic stress disorder. 

As the Veteran has identified additional evidence, pertinent 
to the claims, further development under the duty to assist 
is required.



Also, the record includes diagnoses of other psychiatric 
disorders to include depressive disorder, anxiety disorder, 
and panic disorder.  As the psychiatric diagnoses arise from 
the same symptoms for which the Veteran seeks benefits, the 
diagnoses do not relate to an entirely separate claim not yet 
filed by the Veteran.  Rather, the diagnoses need to be 
considered to determine the nature of the Veteran's current 
condition relative to his claim.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim 
of service connection for a psychiatric 
disorder other than posttraumatic 
stress disorder and develop the claim 
as needed in accordance with the duty 
to assist.  

2.  Request from the appropriate 
Federal custodian the deck logs and 
ship history for the USS Eldorado for 
the following periods:  August 6-21, 
1968; August 28 to September 1, 1968; 
October 3-18, 1968; November 8 to 
December 17, 1968; December 27, 1968 to 
January 3, 1969; January 8-27, 1969; 
March 8-14, 1970; April 3-7, 1970; May 
20 to June 5, 1970; July 16-25, 1970; 
August 30 to September 1, 1971; 
September 8-13, 1971; and October 30 to 
November 6, 1971.  

If the records are obtained, determine 
whether there is credible supporting 
evidence of the Veteran's alleged 
stressor of an admiral being shot down 
in a helicopter that had taken off from 
the USS Eldorado.  

Also, determine whether the records 
contain evidence that the Veteran set 
foot on land in Vietnam.

If there is credible evidence that the 
alleged in-service stressor occurred or 
that the Veteran set foot on land in 
Vietnam, then determine if further 
development, including a VA examination 
or VA medical opinion is necessary to 
decide the claims. 

If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran to submit or 
authorize VA to obtain the private 
medical records of Dr. G. and Dr. M. M. 

4.  Obtain VA records since June 2009.

5.  After the above development is 
completed, adjudicate the claims.  If 
any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


